Worden, J.
Information against Spencer and two for a riot. Spencer was tried separately, and acquitted. On the trial, he introduced, as witnesses on his behalf, his co-defendants, who were permitted to testify over the objection of the State, who took exceptions, and appeals.
The question involved has already been determined against the State, in several cases. Everett v. The State, 6 Ind. 495; Marshall v. The State, 8 Ind. 498; Sloan v. The State, 9 Ind. 565; Hunt v. The State, 10 Ind. 69. The *250eases in 9 Ind. and 10 Ind., were cases of riot. In sucli cases, unless it appear that three or more persons were engaged in the offense, there can be no conviction of any. But the questio:a does not arise’ ari(i is not made) whether the record of an acquittal of one, brought about by the testimony of the otlier8> coul(i be given in evidence on the trial of the latter; hence we need express no opinion upon it. See, however, on this point, 1 Greenlf. Ev. § 521.
J. E. McDonald, Attorney General, and A. L. Roadie, for the State.

Per Curiam.

The appeal is dismissed.